 

Case age Document 1530 Filed oe Page 1 of 1

AO 442 (Rev, 11/11) Arrest Warrant (Page 1)

 

 

wo

—p Pus ___. LODGED
PECMVED COPY

UNITED STATES DISTRICT COURT \/
OCT 0:1 2020

ct ge ate

 

 

 

 

for the
District of Arizona OLEAK U 8 DIBTRICT COURT
BMTRIOT OF ARIZONA
: . ay. wee 1 cP PUTY °
United States of America eneenecenerecsmnerr =

Vv. )

) Case No. CR-11-00126-001-PHX-JAT
)
)
)
Jaime Avila, Jr. )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay

(name of person to be arrested) Jaime Avila, Jr. ;

 

who is accused of an offense or violation based on the following document filed with the court:

O1 Indictment O Superseding Indictment O Information (1 Superseding Information © Complaint
C1 Probation Violation Petition Supervised Release Violation Petition 1 Violation Notice ( Order of the Court

This offense is briefly described as follows:

18:3583: Violation of Supervised Release

Date: September 29, 2020 Q [dd >

qs ssning offi icer’s signature

City and state: Phoenix, Arizona R. Walder, Deputy Clerk

Printed name and title

 

 

Return

 

   

received on (date)

 
 
  

d the person was arrested on (date) G / A y 7 7 )

Az Loraine
rrgsting officer’s signature
rected by LTB UATE

Printed name and title

This warr.
at (city and state) :

Date: LO] i L900

   

 

 

 

 

 

 

cc: Prob

 

 
